Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments, filed July, 27, 2022, have been entered. Claims 2, 12-13, and 20 have been cancelled. Claim 3 has been amended. Claims 21-22 have been added. Claims 1, 3-11, 14-19, and 21-22 are currently pending in the application. 
The cancellation of claims 2, 12-13, and 20 have rendered the previous objections and rejections under 35 U.S.C. 112(b) and 103 of these claims moot. Additionally, the amendment to claim 3 has overcome the previous objection. Claim 18 is now objected to, as discussed in further detail below.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Allowable Subject Matter
Claims 1, 3-11, 14-17, 19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Leng is cited as being of interest for disclosing a frame unit comprising: a first bar and a second bar disposed in a first direction and spaced apart from each other (see annotated Figure 1, above); a plurality of third bars (defined by the plurality of slats positioned between said first and second bars, disposed perpendicular to said first and second bars) disposed between the first and second bars in a second direction that is substantially perpendicular to the first direction (see annotated Figure 1, above), wherein each third bar in the plurality of third bars comprises a first end adjacent to the first bar and a second end adjacent to the second bar (see annotated Figure 1, above, and additionally see Figure 2, where the third bars are shown detached from the first and second bars). Leng does not disclose each of the first and second ends has an oblong cross-section with a narrow side and a wide side, wherein the narrow side has a width and the wide side has a length greater than the width; and a plurality of first connectors configured to connect the first ends of the plurality of third bars with the first bar and connect the second ends of the plurality of third bars with the second bar, wherein a respective first connector in the plurality of first connectors comprises: a body fixedly connected with the first or second bar; a casing integrally formed with the body and extending in the second direction, the casing defining an interior to receive the first or second end of a corresponding third bar in the plurality of third bars; and a slot formed between a first edge and a second edge of the casing, wherein the slot has a width that is equal to or greater than the width of the oblong cross-section of the first or second end of the corresponding third bar and less than the length of the oblong cross-section of the first or second end of the corresponding third bar, thereby allowing the first or second end of the corresponding third bar to insert into the casing or remove from the casing when the narrow side of the oblong section of the first or second end of the corresponding third bar is aligned with the slot, and wherein the interior defined by the casing has a narrow side and a wide side corresponding to the narrow side and the wide side of the oblong section of the first or second end of the corresponding third bar, thereby preventing translational movement of the first or second end of the corresponding third bar within the interior when the narrow and wide sides of the oblong section of the first or second end of the corresponding third bar are aligned with the narrow and wide sides of the interior defined by the casing.
DeValance (French Patent Publication No. FR 2726984 A1) is cited as being of interest for disclosing each of the first and second ends of the third bars has an oblong cross-section with a narrow side and a wide side (see annotated Figure 2, below, and see paragraph 14 of the machine translation which describes how the third bars, defined by the slats, are inserted into the connectors, where the connectors 1 cradle the slats and such that connectors 1 have a substantially matching rectangular cross-section, where a rectangle may be considered oblong), wherein the narrow side has a width and the wide side has a length greater than the width (see annotated Figure 2, below); and a plurality of first connectors 1 configured to connect the first ends of the plurality of third bars (defined by the slats discussed in paragraph 14 of the machine translation) with the first bar 9 and connect the second ends of the plurality of third bars with the second bar 9 (where the slats extend across the bed frame of DeValance, see paragraphs 2-3 of the machine translation), wherein a respective first connector 1 in the plurality of first connectors 1 comprises: a body 2 fixedly connected with the first or second bar 9 (Figures 1 and 3); a casing 3, 5, 6, and 10 integrally formed with the body 2 and extending in the second direction (Figures 1 and 3), the casing 3, 5, 6, and 10 defining an interior to receive the first or second end of a corresponding third bar in the plurality of third bars (see paragraph 14 of the machine translation); and a slot formed between a first edge 5 and a second edge 6 of the casing (Figure 2), wherein the slot has a width that is equal to or greater than the width of the oblong cross-section of the first or second end of the corresponding third bar (see annotated Figure 2, below) and less than the length of the oblong cross-section of the first or second end of the corresponding third bar (see annotated Figure 2 below, and see paragraph 14 of the machine translation, where to insert the slat into the connector 1, the first and second edges 5 and 6 must be deformed until the slat is positioned below the lower surface 7), thereby allowing the first or second end of the corresponding third bar to insert into the casing or remove from the casing when the wide side of the oblong section of the first or second end of the corresponding third bar is aligned with the slot, and wherein the interior defined by the casing 3, 5, 6, and 10 has a narrow side and a wide side corresponding to the narrow side and the wide side of the oblong section of the first or second end of the corresponding third bar (see annotated Figure 2, below, and see paragraph 14 of the machine translation which describes how the third bars, defined by the slats, are inserted into the connectors, where the connectors 1 cradle the slats and such that connectors 1 have a substantially matching rectangular cross-section), thereby preventing translational movement of the first or second end of the corresponding third bar within the interior when the narrow and wide sides of the oblong section of the first or second end of the corresponding third bar are aligned with the narrow and wide sides of the interior defined by the casing (see paragraph 14-16 of the machine translation).

    PNG
    media_image1.png
    270
    521
    media_image1.png
    Greyscale

Neither of Leng nor DeValance discloses, teaches, or suggests the slot being formed between a first edge and a second edge of the casing, wherein the slot allows the first or second end of the corresponding third bar to insert into the casing or remove from the casing when the narrow side of the oblong section of the first or second end of the corresponding third bar is aligned with the slot. In the instance of DeValance, the slats are inserted into the connector 1 with the wide side of the oblong cross section aligned with the slot (see paragraph 14 of the machine translation). This allows for the slat to deform the wings 5 and 6 to slide in the slat, such that the lower faces 7 of the wings act as stops to prevent unintended release of the slats, where the slats may only be released by a quick, upward pull (paragraph 14-16 of the machine translation). An (Korean Patent Publication No. KR 20180080841 A) and Hartmann (German Patent Publication No. DE 202006005077 U1) are additionally cited as being of interest. An and Hartmann disclose similar connectors to DeValance, each providing an opening between wings (wings 230 of An and wings 7 of Hartmann) for the insertion of slats (slats 150 of An, see Figure 3, and slats 3 of Hartmann, see Figure 3). However, in the case of An, An appears to provide a slat 150 with a substantially square cross section, and therefore fails to provide the narrow side of the slat being aligned with the slot when inserted or removed into the connector 220 (see An, Figure 3). Hartmann, like DeValance, discloses the wide side of the slat 3 being aligned with the slot when inserted or removed from the connector 1 (Figure 3 and 4). As such, there is no disclosure, teaching, or suggestion in the prior art of record that would provide for the limitations of claim 1. Claims 3-11, 14-19, and 21-22 are additionally allowed by virtue of their dependence on claim 1. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 18 is objected to as being an improper multiple dependent claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/31/2022